Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 13 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reasoner (US 2005/0187529).
Regarding claim 9, Reasoner discloses a waste collection system comprising a mobile rover (12, figure 6, [0035]) comprising at least one waste container (20, figure 6, [0035]) supported on said mobile rover (figure 6) for storing the medical/surgical waste collected from a patient with a suction line (81, figure 6, [0033]); a chassis (14, figure 6, [0033]) separate from said mobile rover and configured be removably coupled with said mobile rover ([0034, figure 6]); a vacuum pump (P, figure 6, [0036]) supported on said chassis and configured to draw a vacuum on said at least one waste container when said mobile rover is coupled with said chassis ([0035-0036], ); a rover controller (100, [0035]) supported on said mobile rover (figure 6) and configured to receive signal on said at least one waste container ([0036], a control unit 100 of the waste collection unit 12 acts as a master control unit ; and a chassis controller (102, figure 6, [0035]) supported on said chassis and configured to be in communication with said rover controller with said chassis controller configured to receive the signal by said rover controller ([0035-0036], a control unit 100 of the waste collection unit 12 acts as a master control unit to a slave controller 102 of the docking station 14 to control the sequence of actuating the couplings 56a, 57a, draining the canister 20 of the medical waste). Reasoner further discloses a transmitter (rover side 104, [0035], figure 6) supported on said mobile rover and in communication with said rover controller; and a receiver (chassis side 104, [0035], figure 6) supported on said chassis with said receiver and said transmitter in communication when said mobile rover is coupled with said chassis to establish a communication circuit for transferring data between said rover controller and said chassis controller ([0035]).
Regarding claim 13, Reasoner further discloses the transmitter and receiver are IR ports, which are LED type communicators ([0035]).
Regarding claim 17, Reasoner discloses a waste collection system comprising a mobile rover (12, figure 6, [0035]) comprising at least one waste container (20, figure 6, [0035]) supported on said mobile rover (figure 6) for storing the medical/surgical waste collected from a patient with a suction line (81, figure 6, [0033]); a chassis (14, figure 6, [0033]) separate from said mobile rover and configured be removably coupled with said mobile rover ([0034, figure 6]); a vacuum pump (P, figure 6, [0036]) supported on said chassis and configured to draw a vacuum on said at least one waste container when said mobile rover is coupled with said chassis ([0035-0036], ); a rover controller (100, [0035]) supported on said mobile rover (figure 6) and configured to receive signal on said at least one waste container ([0036], a control unit 100 of the waste collection unit 12 acts as a master control unit ; and a chassis controller (102, figure 6, [0035]) supported on said chassis and configured to be in communication with said rover controller with said chassis controller configured to receive the signal by said rover controller ([0035-0036], a control unit 100 of the waste collection unit 12 acts as a master control unit to a slave controller 102 of the docking station 14 to control the sequence of actuating the couplings 56a, 57a, draining the canister 20 of the medical waste), each of said mobile rover and said chassis further comprise complementary signal couplers for establishing a communication circuit between said rover controller and said chassis controller (104, figure 6]) when coupled ([0035]).
Regarding claim 18, Reasoner further discloses a transmitter (rover side 104, [0035], figure 6) supported on said mobile rover and in communication with said rover controller; and a receiver (chassis side 104, [0035], figure 6) supported on said chassis with said receiver and said transmitter in communication when said mobile rover is coupled with said chassis to establish a communication circuit for transferring data between said rover controller and said chassis controller ([0035]).
Regarding claim 20, Reasoner further discloses the transmitter and receiver are IR ports, which are LED type communicators ([0035]) that use electrical contacts supported on the rover and chassis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-11, 16, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Reasoner (US 2005/0187529) in view of Martini (US 2009/0101219).
Regarding claim 1, Reasoner discloses a waste collection system comprising a mobile rover (12, figure 6, [0035]) comprising at least one waste container (20, figure 6, [0035]) supported on said mobile rover (figure 6) for storing the medical/surgical waste collected from a patient with a suction line (81, figure 6, [0033]); a chassis (14, figure 6, [0033]) separate from said mobile rover and configured be removably coupled with said mobile rover ([0034, figure 6]); a vacuum pump (P, figure 6, [0036]) supported on said chassis and configured to draw a vacuum on said at least one waste container when said mobile rover is coupled with said chassis ([0035-0036], ); a rover controller (100, [0035]) supported on said mobile rover (figure 6) and configured to receive signal on said at least one waste container ([0036], a control unit 100 of the waste collection unit 12 acts as a master control unit to a slave controller 102 of the docking station 14 to control the ; and a chassis controller (102, figure 6, [0035]) supported on said chassis and configured to be in communication with said rover controller with said chassis controller configured to receive the signal by said rover controller ([0035-0036], a control unit 100 of the waste collection unit 12 acts as a master control unit to a slave controller 102 of the docking station 14 to control the sequence of actuating the couplings 56a, 57a, draining the canister 20 of the medical waste).
While Reasoner teaches the location of the controllers, Reasoner does not explicitly disclose the rover controller is configured to receive a pressure signal representative of a level of the vacuum drawn on said at least one waste container, the chassis controller configured to regulate the level of the vacuum drawn on said at least one waste container based on the pressure signal.
Martini discloses a medical waste collection system in the same field of endeavor as the Applicant. Martini teaches a processor (372) configured to communicate with a pressure sensor (403, figure 17, [0080]) associated with drain pump (344) and a separate controller on the chassis (374, figure 16, [0066]) that controls the entire system including regulate the pressure ([0066, [0071]).
Martini utilizes a pressure sensor in order to detect whether the pump is functioning and detect the flow rate ([0080]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Reasoner with Martini in order to measure the flow rate and detect whether the pump is malfunctioning.
Regarding claim 2, Reasoner does not disclose a pressure sensor supported on said mobile rover and in communication with said rover controller, wherein said pressure sensor is configured to generate the pressure signal and said rover controller is configured to receive the pressure signal.

Martini utilizes a pressure sensor in order to detect whether the pump is functioning and detect the flow rate ([0080]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Reasoner with Martini in order to measure the flow rate and detect whether the pump is malfunctioning.
Regarding claim 3, Reasoner does not disclose a vacuum regulator supported on said chassis and in communication with said chassis controller with said chassis controller configured to control at least one of said vacuum pump and said vacuum regulator to establish the level of the vacuum drawn on said at least one waste container based on the pressure signal received by said rover controller.
Martini further teaches a vacuum regulator (405, [0080], figure 17) supported on said chassis and in communication with said chassis controller with said chassis controller configured to control at least one of said vacuum pump and said vacuum regulator to establish the level of the vacuum drawn on said at least one waste container based on the pressure signal received by said rover controller ([0080, 0066]).
Martini utilizes a flow meter in order to detect whether the pump is functioning and detect the flow rate ([0080]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Reasoner with Martini in order to measure the flow rate and detect whether the pump is malfunctioning.
Regarding claim 4, Reasoner further discloses each of said mobile rover and said chassis further comprise complementary signal couplers for establishing a communication circuit between said rover controller and said chassis controller (104, figure 6]) but does not disclose transmitting the pressure signal from said rover controller to said chassis controller.

Martini utilizes a pressure sensor in order to detect whether the pump is functioning and detect the flow rate ([0080]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Reasoner with Martini in order to measure the flow rate and detect whether the pump is malfunctioning.
Regarding claim 5-6, Reasoner further discloses an inlet fitting (56a, figure 6) configured to removably receive the suction line; and wherein said inlet fitting is supported on said chassis (figure 6).
Reasoner does not disclose a control valve 405, [0080], figure 17) operably coupled to said inlet fitting with said chassis controller configured to control said control valve to regulate flow of the vacuum through said inlet fitting ([0080, 0066]).
Martini utilizes a flow meter in order to detect whether the pump is functioning and detect the flow rate ([0080]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Reasoner with Martini in order to measure the flow rate and detect whether the pump is malfunctioning.
Regarding claim 7, Reasoner further discloses at least one waste container level sensor (106, [0036]) supported on said mobile rover and in communication with said at least one waste container with said at least one waste container level sensor configured to generate a waste level signal and transmit the waste level signal to said rover controller ([0036]).
Regarding claim 8, Reasoner further discloses a transmitter (rover side 104, [0035], figure 6) supported on said mobile rover and in communication with said rover controller; and a receiver (chassis side 104, [0035], figure 6) supported on said chassis with said receiver and said transmitter in communication when said mobile rover is coupled with said chassis to 
Regarding claim 10, Reasoner does not disclose a vacuum regulator supported on said chassis and in communication with said chassis controller with said chassis controller configured to control at least one of said vacuum pump and said vacuum regulator to establish the level of the vacuum drawn on said at least one waste container based on the pressure signal received by said rover controller.
Martini discloses medical waste collection system in the same field of endeavor as the Applicant. Martini further teaches a vacuum regulator (405, [0080], figure 17) supported on said chassis and in communication with said chassis controller with said chassis controller configured to control at least one of said vacuum pump and said vacuum regulator to establish the level of the vacuum drawn on said at least one waste container based on the pressure signal received by said rover controller ([0080, 0066]).
Martini utilizes a flow meter in order to detect whether the pump is functioning and detect the flow rate ([0080]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Reasoner with Martini in order to measure the flow rate and detect whether the pump is malfunctioning.
Regarding claim 11, Reasoner does not explicitly disclose the rover controller is configured to receive a pressure signal representative of a level of the vacuum drawn on said at least one waste container, the chassis controller configured to regulate the level of the vacuum drawn on said at least one waste container based on the pressure signal.
Martini discloses a medical waste collection system in the same field of endeavor as the Applicant. Martini teaches a processor (372) configured to communicate with a pressure sensor (403, figure 17, [0080]) associated with drain pump (344) and a separate controller on the chassis (374, figure 16, [0066]) that controls the entire system including regulate the pressure ([0066, [0071]).

Regarding claim 16, Reasoner does not teach at least one instrument comprising memory in communication with said chassis controller with said at least one instrument configured to perform at least one of controlling operation of a medical or surgical instrument and monitoring a biological state of the patient, wherein said chassis controller configured to control at least one of said vacuum regulator and said vacuum pump based on data in said memory of said at least one instrument.
Martini discloses medical waste collection system in the same field of endeavor as the Applicant. Martini further teaches at least one instrument (tubing connected to patient [0035]) comprising memory in communication with said chassis controller with said at least one instrument configured to perform at least one of controlling operation of a medical or surgical instrument and monitoring a biological state of the patient ([0035], suction applied to patient), a vacuum regulator (405, [0080], figure 17) supported on said chassis and in communication with said chassis controller with said chassis controller configured to control at least one of said vacuum pump and said vacuum regulator to establish the level of the vacuum drawn on said at least one waste container based on the pressure signal received by said rover controller ([0080, 0066]).
Martini utilizes a flow meter in order to detect whether the pump is functioning and detect the flow rate ([0080]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Reasoner with Martini in order to measure the flow rate and detect whether the pump is malfunctioning.
Regarding claim 19, Reasoner does not disclose a pressure sensor supported on said mobile rover and in communication with said rover controller, wherein said pressure sensor is 
Martini further teaches a pressure sensor (403, [0080]) supported on said mobile rover and in communication with said rover controller ([0066], [0071]), wherein said pressure sensor is configured to generate the pressure signal and said rover controller is configured to receive the pressure signal with the complementary signal couplers ([0066, [0071]).
Martini utilizes a pressure sensor in order to detect whether the pump is functioning and detect the flow rate ([0080]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Reasoner with Martini in order to measure the flow rate and detect whether the pump is malfunctioning.
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Reasoner (US 2005/0187529).
Regarding claim 12, Reasoner does not disclose herein each of said mobile rover and said chassis further comprise complimentary power couplers in communication with one another when said mobile rover is coupled with said chassis to establish a power regulation circuit for transferring power between said rover controller and said chassis controller.
Reasoner further discloses in another embodiment that the portable unit can be powered and recharged through connection to docking receiver (52, [0043]) thus in communication with one another when said mobile rover is coupled with said chassis to establish a power regulation circuit for transferring power between said rover controller and said chassis controller ([0043]).
It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the relied upon embodiment of Reasoner with the rechargeable battery layout of the further embodiment to allow the portable unit to be recharged and powered as desired without new/replacement batteries. The modification would not destroy the intended operation of the relied upon embodiment and both are disclosed together in Reasoner.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reasoner (US 2005/0187529) in view of Lalomia (US 2007/0135779).
Regarding claims 14-15, Reasoner does not disclose wherein said chassis further comprises an electromagnet in communication with said chassis controller, wherein once said mobile rover is movably positioned near said electromagnet to be coupled with said chassis, said rover controller transmits instructions with said communication circuit to said chassis controller to energize said electromagnetic to couple said mobile rover with said chassis and wherein said chassis is a mobile chassis such that said mobile rover and said mobile chassis are configured to be repositioned together with said electromagnet providing sufficient force to maintain the coupling of said mobile rover and said chassis, and independently movable when said mobile rover and said mobile chassis are decoupled.
Lalomia discloses medical waste collection systems in the same field of endeavor as the Applicant. Lalomia teaches wherein said chassis further comprises an electromagnet (1024, figure 64A-64B, [0262]) in communication with said chassis controller (1020, [0262]), wherein once said mobile rover is movably positioned near said electromagnet to be coupled with said chassis, said rover controller (equivalent part 342 which can constitute multiple controllers [0129]) transmits instructions with said communication circuit to said chassis controller to energize said electromagnetic to couple said mobile rover with said chassis ([0247], [0262]) and wherein said chassis is a mobile chassis such that said mobile rover and said mobile chassis are configured to be repositioned together with said electromagnet providing sufficient force to maintain the coupling of said mobile rover and said chassis, and independently movable when said mobile rover and said mobile chassis are decoupled ([0262]).
Lalomia provides an electromagnetic docking coupling on the chassis in order to allow the rover and chassis during cleaning and emptying of waste ([0248]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Reasoner with .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Michaels (US 2011/0118680)- fluid collection apparatus with controllers
Baulay (US 2010/0206785)- cart with communicators between chassis and rover.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781